PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/034,263
Filing Date: 05/04/2016
Appellant(s): Elena Molokanova, et al.



__________________
Mohanad Mossalam
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021 appealing from the Office action mailed 05/11/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-6, 9, 32-33, 36, and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (ACS Nano (2011) vol. 5, No. 8, pages 6434-6448;) in view of Maus (English translation of “Inaugural-Dissertation: Development of stable gold nanoparticles-peptide conjugate for the study of receptor-ligand interactions in the cellular system,” 24 May 2010, pages 1-155; cited by Applicant in IDS filed 06/15/2018; hereafter as “Maus Dissertation”) and Oh et al (Langmuir (2010) vol. 26, No. 10, pages 7604-7613; hereafter as “Oh Supporting Information”).
	Regarding claims 1 and 51, Oh teaches gold nanoparticles (AuNPs) functionalized with peptides and said peptides are linked via PEG-thiols to the particles (Abstract; page 6434, bottom of right column; pages 6435-6437; Fig. 1 and Table 1; page 6438, bottom of right column; page 6439, bottom of right column; page 6445, right column). Oh teaches TEM images of AuNPs showing the physical size of the particles 
	However, Oh does not teach the modulator compound of claims 1 and 51.
	Regarding the modulator compound of claims 1 and 51, Maus Dissertation teaches gold nanoparticles functionalized with active peptides such as an NMDA receptor antagonist (Conatokin G peptide), said NMDA receptor antagonist is linked via alkyl-PEG thiols to the particles (Maus Dissertation: Summary; pages 2-3, 17, 20, 22, 27, 32, 34, 35, 51-52, 67, 80-83 and 111-113). Maus Dissertation teaches that the AuNPs are functionalized with selective NMDA receptor antagonist and particle size of said AuNPs are chosen so that these particles do not enter the synaptic cleft and allow exclusive blockage of extrasynaptic NMDA receptors, but leaving synaptic receptors unaffected (Summary; page 111).  Maus Dissertation teaches that when the AuNPs have a diameter greater than the width of the synaptic gap (approximately 23 nm) are sufficient to prevent diffusion into synaptic cleft and when functionalized with NMDA receptor antagonists, only the extrasynaptic NMDA receptors can be blocked without reaching the synaptic NMDA receptors (page 111). Maus Dissertation teaches that the 
	It would have been obvious to one of ordinary skill in the art to modify the nanoparticle conjugate of Oh such that the biomolecule conjugated to the nanoparticle is a NMDA receptor antagonist, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Maus Dissertation provided the guidance to do so by teaching that NMDA receptor antagonist such as Conatokin G peptide toxins is a suitable bioactive compound for functionalization to gold nanoparticles via PEG-thiol linker such as those of Oh. Given that Oh and Maus Dissertation are of similar technology (gold nanoparticle passivated with PEG-thiol and biomolecule conjugated via PEG-thiol to the gold nanoparticle to form nanoconjugate), as well as, the size of the AuNP conjugate of Oh (i.e., 28 ± 6.0 nm, among other higher size) meets the requirement for preventing diffusion into synaptic cleft, it would have been obvious with reasonable expectation that the incorporation of NMDA receptor antagonist as the biomolecule that is functionalized to the AuNP via a PEG-thiol linker would result in exclusively modulating transmembrane proteins at extrasynaptic locations of the neural cell membrane while not modulating transmembrane proteins at synaptic locations of the neural cell membrane because per Maus Dissertation, when the AuNPs have a diameter greater than the width of the synaptic gap (approximately 23 nm), these AuNPs are sufficient to prevent diffusion into synaptic cleft and when functionalized with NMDA receptor antagonists, only the extrasynaptic NMDA receptors 
	It is noted that the limitation of “wherein, when the nanostructure conjugate is contacted with neural tissue, then the modulator compound of the nanostructure conjugate exclusively modulates transmembrane proteins at extrasynaptic locations of the neural cell membranes while not modulating transmembrane proteins at synaptic locations of the neural cell membranes” in claim 1 is a conditional clause/limitation which merely describe how the nanostructure conjugate are used and “when” they are used is conditional and does not need to be performed. See MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017). In MPFIJ, Judge O’Malley opined that “a “wherein” clause invoking certain protocols “when” a certain application was used is a “conditional, nonlimiting, non-specific clause that [did] not narrow the claim.” Id. at 1379. Thus, since the nanostructure conjugate of Oh in view of Maus Dissertation is substantially the same as the nanostructure conjugate of the claimed invention, it is presumed that “when” the nanostructure conjugate of Oh in view of Maus Dissertation is put in the same condition of “is contacted with neural tissue,” then the modulator compound (conantokin-G) of the nanostructure conjugate being the same the modulator compound of the nanostructure conjugate of the claimed invention would be expected to behave in the same manner to “exclusively modulates transmembrane proteins at extrasynaptic locations of the neural cell membranes while not modulating transmembrane proteins at synaptic locations of the neural cell membranes” as claimed because [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. As discussed above, it is noted that Maus teaches when the AuNPs have a diameter greater than the width of the synaptic gap (approximately 23 nm), these AuNPs are sufficient to prevent diffusion into synaptic cleft and when functionalized with NMDA receptor antagonists, only the extrasynaptic NMDA receptors can be blocked without reaching the synaptic NMDA receptors (Maus Dissertation: Summary; page 111). The diameter of the nanoconjugate of Oh in view of Maus Dissertation as discussed above is greater than the width of the synaptic gap (cleft), thereby would be capable of blocking the extrasynaptic NMDA receptors without reaching the synaptic NMDA receptors.
	With respect to the recitation “configured to be applied to neural tissue” in the preamble of claim 51, it is noted that the principle of law states that such “configured to” language merely represents a statement of intended use of the device/system/composition which does not limit the claim. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Consequently, the prior art composition 
	Regarding claim 3, as discussed above, Oh and Maus Dissertation teach gold nanoparticle. 
	Regarding claim 4, as discussed above, Maus Dissertation teaches NMDA receptor antagonist.
	Regarding claims 5 and 6, Maus Dissertation teaches that any NMDA receptor antagonists are suitable for conjugation to the nanoparticle and also suggested NMDA receptor antagonists including as ketamine, APV and memantine (page 27, 34, 82 and 111), thereby rendering obvious and provide the suggestion to use other NMDA receptors antagonists known in the art including the specific NMDA receptor antagonists recited in claims 5 and 6.
	Regarding claim 9, as discussed above, Oh and Maus Dissertation teach PEG linker.
	Regarding claim 32, Oh teaches the core nanoparticle can be synthesized to have physical diameter measured by TEM from as small as 2.4 nm to as large as 89 nm including diameters such as 5.5, 8.2 and 16 nm (page 6436 and Table 1; page 6437, Figure 2), which fall or overlap the claimed physical diameter of 12 nm to 13 nm. Thus, it is noted that the Courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 
	Regarding claim 33, Oh teaches the average hydrodynamic diameter determined by DLS of the AuNP-peptide conjugate is 28 ± 6 nm (page 6436 and Table 1; page 6437, Figure 2) and such hydrodynamic diameter of the nanoparticle conjugate can be produced to a larger size by optimizing the varying the molar ratio of Au-to-PEG ligand precursors and further passivation of PEG-thiol per Oh Supporting Information (Oh Supporting Information: Abstract; page  7605, bottom of right column; pages 7608-7609; page 7612, left column). Thus, it is noted that the Courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the average hydrodynamic diameter of the nanostructure conjugate would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).

	Regarding claim 52, as discussed above, since the nanostructure conjugate of Oh in view of Maus Dissertation is substantially the same as the nanostructure conjugate of the claimed invention, the NMDA receptor antagonist (conantokin-G) of the nanostructure conjugate being the same modulator compound of the nanostructure conjugate of the claimed invention would be expected to behave in the same manner being “unable to access glutamate receptors in synaptic regions of the neural cell membranes but is able to interact with glutamate receptors in extrasynaptic regions of the neural cell membranes” as claimed because [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. As discussed above, it is noted that Maus Dissertation teaches when the AuNPs have a diameter greater than the width of the synaptic gap (approximately 23 nm), these AuNPs are sufficient to prevent diffusion into synaptic cleft and when functionalized with 
	Regarding claim 53, Oh teaches the average hydrodynamic diameter determined by DLS of the AuNP-peptide conjugate is 28 ± 6 nm (page 6436 and Table 1; page 6437, Figure 2) and such hydrodynamic diameter of the nanoparticle conjugate can be produced to a larger size by varying the molar ratio of Au-to-PEG ligand precursors and further passivation of PEG-thiol per Oh Supporting Information (Oh Supporting Information: Abstract; page  7605, bottom of right column; pages 7608-7609; page 7612, left column). Thus, it is noted that the Courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the average hydrodynamic diameter of the nanostructure conjugate would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

	
(2) Response to Argument
	(1)  Appellant contends that the Examiner has failed to establish that the claims on appeal do not comply with the non-obviousness requirement under 35 U.S.C. § 103.
 
	Appellant argues Oh provides no motivation to modify a nanoconjugate designed for intracellular uptake by conjugating a modulator of a transmembrane protein, which only works extracellularly, as in the Maus Dissertation. Appellant alleges that Oh teaches away from conjugating the nanoparticle to a modulator of a transmembrane protein. Thus, Appellant alleges that a person of ordinary skill in the art would not have been motivated to conjugate a modulator of a transmembrane protein, which proteins a person of ordinary skill in the art would have understood are on the cell surface outside of the live cells, to a nanoparticle that is designed for intracellular uptake. As such, Appellant alleges that the Office has failed to point out how a person of ordinary skill in the art would have been motivated to conjugate a modulator of a transmembrane protein to Oh’s nanoparticles, knowing that Oh’s nanoparticles deliver the nanoparticle into the cells, where the modulator would be unable to reach its intended target on the cell surface. (Appeal brief, pages 9-10).

	In response, the Examiner disagrees. Oh is drawn to examining “the cellular uptake of series of AuNPs (gold nanoparticles) ranging in diameter from 2.4 to 89 nm that are synthesized and made soluble with poly(ethylene glycol)-functionalized dithiolane ligand terminating in either carboxyl or methoxy groups and covalently conjugated to cell penetrating peptides.” (Oh: lines 4-7 of Abstract). Oh indicated that the findings showed majority of 8.2 nm AuNPs remain at the membrane, and 16 nm and larger AuNPs did not enter the cells and were located at the cellular periphery. (Oh: lines 14-18 of Abstract; and page 6442, left column, bottom paragraph). Furthermore, Oh particularly indicated that 16 nm AuNP-TA-PEG-CCP conjugates did not result in any visible intracellular uptake (Oh: page 6442, left column, bottom paragraph). Thus, contrary to Appellant’s allegation, gold nanoparticles with diameter larger than 8.2 nm, and particularly, 16 nm, did not enter the cells and were located at the cellular periphery (no intracellular uptake and remained extracellular). Indeed, Oh establishes that gold 
	Provided that Oh’s gold nanoparticles with diameter larger than 8.2 nm, and particularly 16 nm AuNP-TA-PEG-CCP conjugate did not enter the cells, thereby works extracellularly, and Maus Dissertation’s gold nanoparticle conjugate also works extracellularly, the Examiner’s obviousness analysis in the standing 103 rejection based on the combined teachings of Oh and Maus dissertation was indeed proper to render Appellant’s claimed nanostructure conjugate as obvious and unpatentable.
	As such, contrary to Applicant’s allegation, the combined teachings of Oh and Maus Dissertation do not teach away from conjugating a modulator of a transmembrane protein to the nanoparticle, but rather teach towards conjugating a modulator of a transmembrane protein, and particularly a NMDA receptor antagonist to the nanoparticle. As discussed in the standing 103 rejection, Oh teaches a nanoparticle conjugate containing a core gold nanoparticle that is linked to a biomolecule such as cell penetrating peptides via PEG-thiol, wherein the physical diameter of the core gold nanoparticle measured by transmission electron microscopy (TEM) is 16 ± 1.9 nm and the nanoparticle conjugate diameter or the average hydrodynamic diameter of the nanoparticle conjugate measured by Dynamic Light Scattering (DSL) is 28 ± 6.0 nm. Oh’s teachings of core gold nanoparticle having a physical diameter of 16 ± 1.9 nm and the nanoparticle conjugate having an average hydrodynamic diameter of 28 ± 6.0 nm meet the claimed “at least one core nanostructure with a physical diameter less than 25 nm” and “the nanostructure conjugate has an average hydrodynamic diameter larger than a synaptic cleft opening and not greater than 75 nm,” respectively. 

	Appellant is noted that Oh and Maus Dissertation are of similar technology pertaining to peptide biomolecule conjugated via PEG-thiol to the gold nanoparticle to form peptide-nanoparticle conjugate. Thus, the nanoparticle conjugate of Oh when modified with a NMDA receptor antagonist as the peptide biomolecule per Maus Dissertation, provides a resultant nanoparticle conjugate that is not structurally different from the claimed nanostructure conjugate. Given there is no structural difference between the nanoparticle conjugate of Oh in view of Maus Dissertation and that of the claimed nanostructure conjugate, the nanoparticle conjugate of Oh in view of Maus Dissertation would be reasonably expected to meet the claimed intended function/use of “the modulator compound of the nanostructure conjugate exclusively modulates transmembrane proteins at extrasynaptic locations of the neural cell membranes while not modulating transmembrane proteins at synaptic locations of the neural cell membranes.” This is because per Maus Dissertation, when the nanoparticles have a 
	As discussed above, both claimed structures with respect to modulator compound and the size of the nanostructure conjugate have been met by Oh in view of Maus dissertation, and thus, the nanoparticle conjugate of Oh in view of Maus dissertation being substantially the same in structure as the claimed nanostructure conjugate would be capable of performing the claimed intended uses or functions, as structure dictates all properties claimed. It is noted that "[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 
	
	Appellant argues by alleging that the Examiner’s proposed modification of the prior art renders Oh’s nanoconjugate inoperable for their intended purpose of introducing the nanoconjugates into the cells, as the nanoconjugates in Oh are designed for delivery inside the cells, while nanoparticles functionalized with a modulator of transmembrane protein work only outside the cells. Thus, Appellant alleges that since such modification of the Oh nanoparticles would result in the loss of their intended function, a person of ordinary skill in the art would have had no motivation to make such modifications. (Appeal brief, page 10, last paragraph to page 11).

	In response, the Examiner disagrees. The nanoparticle conjugate of Maus functions extracellularly due to their size just as Oh’s nanoparticle conjugate also functions extracellularly due to their size.  As discussed above, Oh established that gold nanoparticles with diameter larger than 8.2 nm, and particularly, 16 nm did not enter the cells and thereby, works extracellularly. Additionally, Oh established that 16 nm AuNP-TA-PEG-CCP conjugates did not result in any visible intracellular uptake (Oh: page 6442, left column, bottom paragraph).  Thus, contrary to Appellant’s allegation, the proposed modification to Oh’s nanoparticle conjugate as discussed in the standing 103 rejection based on the guidance from Maus Dissertation would indeed be operable for the intended purpose/function of working extracellularly, as the nanoparticles of Oh being 16 nm, and thereby cannot be uptake intracellularly.

	Appellant argues by alleging that the Examiner randomly selects the disclosure that Maus Dissertation teaches gold nanoparticles conjugated to NMDAR receptor antagonists, but ignores the fact that Maus Dissertation teaches that the physical diameter of these nanoparticles must be larger than 30 nm. Thus, Appellant alleges that Maus Dissertation teaches away from using a core nanostructure with a physical st paragraph to page 12).

	In response, the Examiner disagrees. It is noted that the physical diameter of the core nanostructure and the hydrodynamic diameter of the nanostructure conjugate have been structurally met by Oh. As discussed above, Oh’s teachings of core gold nanoparticle having a physical diameter of 16 ± 1.9 nm and the nanoparticle conjugate having an average hydrodynamic diameter of 28 ± 6.0 nm, met the claimed “at least one core nanostructure with a physical diameter less than 25 nm” and “the nanostructure conjugate has an average hydrodynamic diameter larger than a synaptic cleft opening and not greater than 75 nm,” respectively. 
	 Maus Dissertation was used for teaching the claimed “at least one modulator compound targeting and modulating transmembrane proteins of neural cell membranes.” The Conatokin G peptide (a NMDA receptor antagonist) as taught by meets the claimed “at least one modulator compound targeting and modulating transmembrane proteins of neural cell membranes,” as dependent claim 4 specifically defined generically NMDA receptor antagonist as the modulator compound. Maus Dissertation uses PEG-thiol linker to conjugate the Conatokin G peptide (peptide biomolecule) to the gold nanoparticle, just as Oh uses PEG-thiol linker to conjugate their peptide biomolecule to the gold nanoparticle. Thus, there is reasonable guidance and motivation in the prior art for conjugating the Conatokin G peptide of Maus Dissertation as the peptide biomolecule of the Oh that is linked to the gold nanoparticle with a 
	To the extent the specific embodiment of Maus Dissertation uses a core nanostructure with a physical diameter of 30 nm, this does not teach away from conjugating Conatokin G peptide as the peptide biomolecule to the gold nanoparticle having a physical diameter of less than 25 nm, as it was clearly shown in Oh, peptide biomolecule can be conjugated via PEG thiol linker to gold nanoparticle with physical diameter as small as 8.2 nm to as large as 36 nm (Oh: page 6435, left column, bottom paragraph to through 1st paragraph of right column; page 6436, Figure 1 and Table 1; pages 6437-6438; page 6442, left column bottom paragraph). 
	With respect to Appellant’s allegation that “nothing in the cited references would have given one of ordinary skill in the art a reasonable expectation that core nanoparticles less than 25 nm would be excluded from the synaptic gap,” this allegation is misplaced. The claimed invention requires that “the nanostructure conjugate has an average hydrodynamic diameter later than a synaptic cleft opening and not greater than 75 nm,” and this has been met by Oh, in which Oh teaches the nanoparticle conjugate having an average hydrodynamic diameter of 28 ± 6.0 nm. It is noted that Maus Dissertation defines the diameter of synaptic cleft to be 23 nm (Maus Dissertation: page 2, 1st paragraph; page 34, 2nd paragraph), and thus, the nanoparticle conjugate of Oh meets the claimed “the nanostructure conjugate has an average hydrodynamic diameter later than a synaptic cleft opening and not greater than 75 nm,” as nanoparticle conjugate of Oh is larger than the synaptic cleft opening.


In response, the Examiner disagrees. Appellant’s arguments in light of the expert opinion from Stefan Frazen in the Affidavit under 37 C.F.R. §1.132 dated 02/02/2021 was previously considered but found insufficient and not persuasive to obviate the standing 103 rejection over the teachings from Oh in view of Maus Dissertation (see Final Rejection dated 05/11/2021, pages 14-17). 
Appellant arguments on how the nanoconjugate of Maus Dissertation was shown as not functional and do not maintain the modulatory activity or the neuroprotective ability achieved by exclusively modulating extrasynaptic NMDA receptors, are not persuasive because the claimed nanostructure conjugate is not structurally different from the nanoparticle conjugate of Oh in view of Maus Dissertation. 

	Maus Dissertation teaches Conatokin G peptide (a NMDA receptor antagonist) linked to core gold nanoparticle via PEG-thiol to form a peptide-nanoparticle conjugate (Maus Dissertation: Summary; pages 2-3, 17, 20, 22, 27, 32, 34, 35, 51-52, 67, 80-83 and 111-113). The Conatokin G peptide (a NMDA receptor antagonist) as taught by Maus Dissertation meets the claimed “at least one modulator compound targeting and modulating transmembrane proteins of neural cell membranes,” as dependent claim 4 specifically defined generically NMDA receptor antagonist as the modulator compound.
	As to the claimed “flexible linker” that links the modulator compound to the core nanostructure (core nanoparticle), both Oh and Maus Dissertation teaches PEG-thiol as the structure which links the peptide biomolecule to the core nanoparticle. The PEG-thiol linker as taught by Oh and Maus Dissertation meets the claimed “flexible linker,” as evidenced by dependent claims 9 and 54, which defined polyethylene glycol (PEG) as nd paragraph). Thus, this is evident to show that there is no structural difference between the linker of the claimed invention to that of the PEG-thiol linker of Oh and Maus Dissertation. As such, the PEG-thiol linker of the Oh and Maus Dissertation being structurally the same as the claimed flexible linker, the PEG-thiol linker of Oh and Maus Dissertation would be capable of performing the claimed intended function of “maintaining the modulatory activity of the modulator compound” when the NDMA 
	To this end, it is reiterated that the nanoparticle conjugate of Oh in view of Maus dissertation being substantially the same in structure as the claimed nanostructure conjugate, thereby would be capable of performing the claimed intended uses or functions, as structure dictates all properties allegedly claimed. It is reiterated that "[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	
	Appellant argues that Oh Supporting Information only describes that the size of gold nanoparticles (rather than the size of the entire nanoconjugate) can be “simply controlled by varying the molar ratio of Au-to-PEG ligand precursors,” which is the essence of a new synthesis method of small gold nanoparticles presented in Oh Supporting Information. Appellant alleged that nowhere does Oh Supporting Information disclose, suggest, or provide motivation to adapt these gold nanoparticles for targeting transmembrane receptors at extrasynaptic locations of the neural cell membranes. Appellant further alleges that Oh Supporting Information does not disclose or suggest the overall size of the nanostructure to be larger than a synaptic cleft opening and not greater than 75 nm and functionalizing nanoparticles with at least one modulator compound targeting and modulating transmembrane proteins of neural cell membranes as recited in claim 1. (Appeal brief, page 14, last paragraph to page 15).

	In response, the Examiner disagrees. “Oh Supporting Information” was used for rendering obvious dependent claim 33.  The claimed nanostructure conjugate of claim 1 was taught and rendered obvious by the teachings of “Oh” in view of Maus Dissertation.
	As discussed above, each and every structure of the claimed nanostructure conjugate of claim 1 has been taught by Oh in view of Maus Dissertation.
	As discussed above, it is reiterated that Oh teaches a nanoparticle conjugate containing a core gold nanoparticle that is linked to a peptide biomolecule such as cell penetrating peptides via PEG-thiol, wherein the physical diameter of the core gold nanoparticle measured by transmission electron microscopy (TEM) is 16 ± 1.9 nm and the nanoparticle conjugate diameter or the average hydrodynamic diameter of the nanoparticle conjugate measured by Dynamic Light Scattering (DSL) is 28 ± 6.0 nm.  Oh’s teachings of core gold nanoparticle having a physical diameter of 16 ± 1.9 nm and the nanoparticle conjugate having an average hydrodynamic diameter of 28 ± 6.0 nm, met the claimed “at least one core nanostructure with a physical diameter less than 25 nm” and “the nanostructure conjugate has an average hydrodynamic diameter larger than a synaptic cleft opening and not greater than 75 nm,” respectively. 
	Maus Dissertation teaches Conatokin G peptide (a NMDA receptor antagonist) linked to core gold nanoparticle via PEG-thiol to form a peptide-nanoparticle conjugate (Maus Dissertation: Summary; pages 2-3, 17, 20, 22, 27, 32, 34, 35, 51-52, 67, 80-83, 109 and 111-113). The Conatokin G peptide (a NMDA receptor antagonist) as taught by Maus Dissertation meets the claimed “at least one modulator compound targeting and modulating transmembrane proteins of neural cell membranes,” as dependent claim 4 specifically defined generically NMDA receptor antagonist as the modulator compound.
nd paragraph). Thus, this is evident to show that there is no structural difference between 
	As to the claimed recitation of “wherein, when the nanostructure conjugate is contacted with neural tissue, then the modulator compound of the nanostructure conjugate exclusively modulates transmembrane proteins at extrasynaptic locations of the neural cell membranes while not modulating transmembrane proteins at synaptic locations of the neural cell membranes,” as recited in claim 1, which has been discussed in the standing 103 rejection, was a conditional clause/limitation which merely describe how the nanostructure conjugate are used and “when” they are used is conditional and does not need to be performed. See MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017). In MPFIJ, Judge O’Malley opined that “a “wherein” clause invoking certain protocols “when” a certain application was used is a “conditional, nonlimiting, non-specific clause that [did] not narrow the claim.” 
	As discussed above, per Maus Dissertation, when the nanoparticles have a diameter greater than the width of the synaptic gap (approximately 23 nm) as in the claimed “the nanostructure conjugate has an average hydrodynamic diameter larger than a synaptic cleft opening…,” these nanoparticles are sufficient to prevent diffusion into synaptic cleft and when functionalized with NMDA receptor antagonists, only the extrasynaptic NMDA receptors can be blocked without reaching the synaptic NMDA receptors (Maus Dissertation: Summary; page 111). The nanoparticle conjugates of Oh (which are “nanoparticles”) having an average hydrodynamic diameter of 28 ± 6.0 nm is sufficient to prevent diffusion into synaptic cleft, as the nanoparticles of Oh have a diameter greater than the width of the synaptic gap, and when said nanoparticles of Oh is conjugated (functionalized) with NMDA receptor antagonist per Maus Dissertation, it is the NMDA receptor antagonist that selectively blocks the extrasynaptic NMDA receptors without reaching the synaptic NMDA receptors. It is the NMDA receptor In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

	Appellant argues by alleging that the Examiner mistakenly concluded that the nanostructured conjugate of Oh in view of Maus Dissertation is substantially the same as nanostructure conjugate of claimed invention, as 1) the nanostructure conjugate of Oh in view of all teachings of Maus Dissertation would have the physical size of the core nanoparticle larger than 30 nm, which is distinctly different from the size of the core nanostructure of the claimed nanostructure conjugate; and 2) the oh nanoconjugate and the Maus nanoconjugates have very different structure components such as small vs. large core gold nanoparticles, and cell penetrating peptides vs. NMDA receptors antagonist, respectively. (Appeal brief, page 15, bottom paragraph to page 16).

	In response, the Examiner disagrees. Just as to Appellant’s claimed nanostructure conjugate, Oh and Maus Dissertation are of similar technology that is peptide biomolecule conjugated via PEG-thiol to gold nanoparticle. 
not have the physical diameter of the core nanoparticle larger than 30 nm, as alleged by Appellant because Oh teaches the core nanoparticle having a physical diameter of 16 ± 1.9 nm, which is not distinctly different from the diameter of the core nanostructure of the claimed nanostructure conjugate, as the physical diameter of 16 nm of Oh meets the claimed physical diameter of less than 25 nm.  
	Oh and Maus Dissertation do not have “very different structure components such as small vs. large core gold nanoparticles, and cell penetrating peptides vs. NMDA receptors antagonist,” as alleged by Appellant because (1) Oh establishes peptide biomolecule can be conjugated via PEG thiol linker to gold nanoparticle with physical diameter as small as 8.2 nm to as large as 36 nm (Oh: page 6435, left column, bottom paragraph to through 1st paragraph of right column; page 6436, Figure 1 and Table 1; pages 6437-6438; page 6442, left column bottom paragraph); and (2) both Oh and Maus Dissertation acknowledged that myriad biomolecules can be conjugated via PEG-thiol to gold nanoparticles (Oh: page 6434, left column, bottom paragraph to right column; Maus Dissertation: page 113, last paragraph). Thus, there is absolutely no mistake concluding that the nanoparticle conjugate of Oh in view of Maus Dissertation is substantially the same in structure as the nanostructure conjugate of claimed invention.  
	As discussed above, it is reiterated that Oh teaches a nanoparticle conjugate containing a core gold nanoparticle that is linked to a peptide biomolecule such as cell penetrating peptides via PEG-thiol, wherein the physical diameter of the core gold nanoparticle measured by transmission electron microscopy (TEM) is 16 ± 1.9 nm and the nanoparticle conjugate diameter or the average hydrodynamic diameter of the 
	Maus Dissertation teaches Conatokin G peptide (a NMDA receptor antagonist) linked to core gold nanoparticle via PEG-thiol to form a peptide-nanoparticle conjugate (Maus Dissertation: Summary; pages 2-3, 17, 20, 22, 27, 32, 34, 35, 51-52, 67, 80-83, 109 and 111-113). The Conatokin G peptide (a NMDA receptor antagonist) as taught by Maus Dissertation meets the claimed “at least one modulator compound targeting and modulating transmembrane proteins of neural cell membranes,” as dependent claim 4 specifically defined generically NMDA receptor antagonist as the modulator compound.
	As to the claimed “flexible linker” that links the modulator compound to the core nanostructure (core nanoparticle), both Oh and Maus Dissertation teaches PEG-thiol as the structure which links the peptide biomolecule to the core nanoparticle. The PEG-thiol linker as taught by Oh and Maus Dissertation meets the claimed “flexible linker,” as evidenced by dependent claims 9 and 54, which defined polyethylene glycol (PEG) as the linker. 
	As such, the nanoparticle conjugate of Oh when modified to have a NMDA receptor antagonist of Maus Dissertation as the biomolecule that is conjugated to the gold nanoparticle via PEG-thiol would result in a nanoparticle conjugate that is not structurally different from the claimed nanostructure conjugate.


	In response, the Examiner disagrees. Appellant’s arguments using of Savchenko as evidence of unexpected results to fulfil a long-felt need is acknowledged, but found insufficient and not persuasive to obviate the standing 103 rejection. This is because each and every structural components of the claimed nanostructure conjugate have been taught by Oh in view of Maus Dissertation as discussed supra. How the claimed nanostructure conjugate behaves or their resultant characteristics/functions (i.e., exclusively modulates transmembrane proteins at extrasynaptic locations of the neural cell membranes while not modulating transmembrane proteins at synaptic locations of the neural cell membranes) depend directly from the structural components of the claimed nanostructure conjugate. 
	As discussed above, per Maus Dissertation, when the nanoparticles have a diameter greater than the width of the synaptic gap (approximately 23 nm) as in the claimed “the nanostructure conjugate has an average hydrodynamic diameter larger than a synaptic cleft opening…,” these nanoparticles are sufficient to prevent diffusion 
	Appellant is noted that the technology of discriminating the extrasynaptic and synaptic locations with nanoparticle conjugate of a chosen size is known in the prior art per Maus Dissertation, thereby Appellant’s long-felt need has been satisfied by another before the invention by Appellant. Thus, Appellant has not sufficiently established the In re Gershon, 372 F.2d 535, 538 (CCPA 1967). None of the requirements of (i), (ii) and (iii) have been sufficiently established by Appellant, thereby the claimed invention has not satisfied the long-felt need. 	It is also noted that the nanostructure conjugate in Savchenko in which Appellant allegedly used for showing unexpected results, is specifically drawn to “a nanostructure comprised from a known NMDAR antagonist (memantine) tethered to the ends of a 3 kDa thiol-PEG-carboxyl PEG that is centrally attached to an inert spherical gold (Au) nanoparticle core 13 nm in diameter” and wherein, the nanostructure “contained ~50 memantine molecules per nanoparticle and exhibited an overall hydrodynamic size of ~35 nm.” (Savchenko: page 5496 left column, 1st paragraph).  The nanostructure conjugates of independent claims 1 and 51 are much broader than the nanostructure conjugate used in Savchenko, thereby the nanostructure conjugates of independent claims 1 and 51 are not commensurate in scope with the nanostructure conjugate used for allegedly showing unexpected results. The Courts have stated per MPEP §716.02(d), [w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Provided that a strong prima facie case of obviousness has been established based upon the teachings from Oh in view of Maus Dissertation, it is noted that [a]lthough the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record also established such a strong case of obviousness that the allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007). In addition, the courts have stated “given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness. See MPEP §2145 and §716.01(d).
	As a result, for the above reasons, and based on the fact that the claimed nanostructure conjugate is not structurally different from the nanoparticle conjugate of Oh in view of Maus in light of the preponderance of evidence, the claimed nanostructure conjugate remains rejected as being unpatentable over the combined teachings of the cited prior arts in the standing 103 rejection of record.

For the above reasons, it is believed that the rejection should be sustained. 


	/DOAN T PHAN/	Primary Examiner, Art Unit 1613


                                                                                                                                                                                                        	Conferees:

	 /BRIAN-YONG S KWON/            Supervisory Patent Examiner, Art Unit 1613


	/DAVID J BLANCHARD/           Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                         
	
	 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. 
-